      Case 1:18-cv-04559-GBD-DCF Document 50 Filed 03/26/19 Page 1 of 4




Erin M. Estevez                                                                         Via ECF and Hand Delivery
+1 202 728 7065
eestevez@cooley.com



March 26, 2019

Hon. Debra C. Freeman
United States Magistrate Judge
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 1310
New York, New York 10007

Re: ASPCA v. Animal and Plant Health Inspection Service, et al., No. 1:18-cv-04559-GBD-
    DCF – ASPCA Reply In Support of Request for Initial Disclosures and Limited
    Discovery

Your Honor:

         This firm and the undersigned represent Plaintiff the American Society for the Prevention
of Cruelty to Animals (“ASPCA”) in the above-captioned action against Defendants the Animal
and Plant Health Inspection Service and the United States Department of Agriculture (together,
the “Agencies” or the “government”). On March 22, 2019, the ASPCA filed a letter requesting
initial disclosures and targeted discovery from the Agencies prior to summary judgment briefing.
Dkt. 48. The government responded in opposition on March 25, 2019. Dkt. 49. The ASPCA
submits this brief reply in further support of its request.

         There is no per se rule against initial disclosures or discovery in FOIA cases. In the
government’s opposition to the ASPCA’s request, it is unable to cite to a single binding rule or
precedent prohibiting initial disclosures or pre-summary judgment discovery in FOIA
proceedings. Dkt. 49 at 2-3. The case law upon which the government relies merely suggests that
it is unusual. Id. Significantly, Judge Daniels previously contemplated that there may be a need
for it in this case. See August 9, 2018 Tr. at 11:20-24 (“So, to the extent that you can’t work it
out, then if you think that there is further discovery that is necessary before summary judgment,
or you think no further discovery is necessary before summary judgment, then you can make those
arguments.”); id. at 16:19-17:7 (“[Y]ou should give me a letter before [the next conference] telling
me what you think the next step should be and it will either be some discovery before summary
judgment motions or it will be summary judgment motion schedule …. And then you can
articulate a basis for discovery that would resolve those issues, then I will consider that.”). The
ASPCA’s request establishes why this is an exceptional case where initial disclosures and limited
discovery are, in fact, appropriate. Dkt. 49 at 7-10.

       Unlike most FOIA actions, where the agency first explains the bases for its withholdings
in a declaration attached to a summary judgment motion, here, issues ripe for discovery have

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
      Case 1:18-cv-04559-GBD-DCF Document 50 Filed 03/26/19 Page 2 of 4




Hon. Debra C. Freeman
March 26, 2019
Page Two

already crystalized. The government provided its only response to the ASPCA’s multiple appeals
post-litigation and, in recognition of the unusual nature of this case, the Court directed it to submit
a Vaughn index prior to summary judgment. Both the appeal response and the index raised a new
basis for the government’s application of privacy exemptions not raised in the Agencies’ pre-
litigation responses to the underlying FOIA requests, namely the Agencies’ (unexplained)
determination that some (unidentified) records are associated with (unnamed) licensees operating
“homestead businesses.” The Agencies entirely fail to address this in their letter or challenge the
notion that it is a material factual issue that is clearly disputed, belying the Agencies’ position that
this case is ripe for summary judgment.1

        Targeted discovery on this topic is necessary and appropriate before summary judgment
briefing begins, and the government provides no sound rationale as to why it should be delayed.
The government’s reliance on cases where discovery requests are disallowed because they seek
the very documents previously withheld are inapposite, as the discovery that the ASPCA seeks is
plainly not for that purpose. See Dkt. 49 at 2 (“Indeed, ‘[m]otions for discovery are rarely allowed
in FOIA cases’ for good reason: ‘because discovery requests in these cases threaten to turn FOIA
on its head, awarding plaintiff the very remedy that it seeks through its lawsuit.’” (citations
omitted)). Similarly, because the Agencies’ application of exemptions in this case relies upon
factual findings, like the homestead business designation, initial disclosures will give the ASPCA
notice of the witnesses and documents upon which the Agencies intend to rely, instead of allowing
the Agencies to litigate by surprise at summary judgment. The government has identified no
authority to the contrary.

         The government’s arguments against a finding of bad faith are unpersuasive. The
Agencies defend their actions in responding to the ASPCA’s FOIA requests and this litigation –
arguing that the government continues to be entitled to a presumption of good faith – on the basis
of a series of strawmen arguments. Dkt. 49 at 5-6. The ASPCA’s letter did not suggest that the
government had acted in bad faith on the basis of the government’s delayed responses to the
ASPCA’s initial FOIA requests standing alone, its post-litigation release of additional documents,
or its failure to agree to settlement on the ASPCA’s terms. Id.

        Instead, it is the totality of the circumstances that constitutes evidence of the government’s
bad faith in this matter. These circumstances include its (a) initial delay, (b) failure to respond to
any of the ASPCA’s timely appeals prior to litigation, (c) baseless assertion in its Answer that the
ASPCA failed to exhaust administrative remedies, (d) failure to explain its complete policy
reversal of a decade-long practice of releasing the same type of records unredacted, (e) submission

1
        The Agencies also do not explain in their letter why they should not be required to update
their Vaughn index to identify, by Bates number, the documents to which they claim the homestead
business designation applies. This obvious deficiency should be remedied apart from the question
of whether pre-summary judgment discovery is appropriate, to provide much-needed clarity to the
Court and the ASPCA.

                     Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                      t: (202) 842-7800 f: (202) 842-7899 cooley.com
      Case 1:18-cv-04559-GBD-DCF Document 50 Filed 03/26/19 Page 3 of 4




Hon. Debra C. Freeman
March 26, 2019
Page Three

of an appeal response post-litigation inserting a new basis for the redactions never before raised
and that the Agencies continue to refuse to explain or even tie to specific documents, (f) subsequent
release of information previously withheld with no explanation for the reversal of the Agencies’
prior position on those items (as opposed to the subsequent release itself when new documents or
errors are discovered, which the ASPCA agrees should be encouraged, see id. at 5-6), and (g)
conduct during discussions with the ASPCA and the Court regarding whether a settlement
conference would occur. See Dkt. 48 at 9-11. On this final point, the ASPCA’s letter notes
government counsel’s claims during this telephone conference that he knew of no one at the
Agencies with authority to settle this case – giving prior discussions concerning settlement on
behalf of the Agencies the appearance of having been little more than disingenuous attempts to
“check the box” of attempted settlement and to move on to summary judgment. The government’s
letter does not dispute these events, nor does it offer an alternative “good faith” explanation for its
conduct. While the government unquestionably enjoys a presumption of good faith at the outset,
it has forfeited that presumption in light of its pattern of behavior in handling the ASPCA’s FOIA
requests both before and after the commencement of this litigation.

         The government’s letter confirms that Judge Daniels has not ruled against pre-summary
judgment initial disclosures or discovery. The government’s description of the proceedings to
date make it clear that Judge Daniels has only previously deferred the ASPCA’s prior requests for
initial disclosures and pre-summary judgment discovery, never denying them on their merits or
foreclosing the possibility at the appropriate time. Dkt. 49 at 4-5; see also Dkt. 48 at 2-6.

                                           *         *         *         *

        The ASPCA’s request for discovery is narrow, focused solely on a material factual issue
in dispute, and made only after the government rebuffed the ASPCA’s repeated attempts to obtain
the same information informally. Furthermore, initial disclosures are appropriate in light of the
unusual factual nature of the bases for the government’s withholdings. Thus, the ASPCA
respectfully requests that the Court grant the ASPCA’s March 19, 2019 request for targeted
discovery on the homestead businesses designation and initial disclosures. We thank the Court for
its consideration.




                     Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                      t: (202) 842-7800 f: (202) 842-7899 cooley.com
      Case 1:18-cv-04559-GBD-DCF Document 50 Filed 03/26/19 Page 4 of 4




Hon. Debra C. Freeman
March 26, 2019
Page Four

                                                    Respectfully submitted,

                                                    COOLEY LLP

                                                    /s/ Erin M. Estevez

                                                    Erin M. Estevez (admitted pro hac vice)
                                                    1299 Pennsylvania Ave.
                                                    Suite 700
                                                    Washington, D.C. 20004
                                                    Phone: (202) 728-7065
                                                    Fax: (202) 842-7899
                                                    eestevez@cooley.com

                                                    Kaitland M. Kennelly (KK-9574)
                                                    1114 Avenue of the Americas
                                                    New York, New York 10036
                                                    Phone: (212) 479-6643
                                                    Fax: (212) 479-6275
                                                    kkennelly@cooley.com

                                                    and

                                                    Jennifer H. Chin (JC-6317)
                                                    Robert G. Hensley (admitted pro hac vice)
                                                    Tamara Y. Feliciano (admitted pro hac vice)
                                                    ASPCA
                                                    520 8th Avenue, 7th Floor
                                                    New York, New York 10018
                                                    Phone: (212) 876-7700
                                                    jennifer.chin@aspca.org
                                                    robert.hensley@aspca.org
                                                    tamara.feliciano@aspca.org

cc: Counsel of record (via ECF)




                   Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                    t: (202) 842-7800 f: (202) 842-7899 cooley.com
